           Case 1:21-cv-00500-CJN Document 4 Filed 02/26/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


Luz Del Carmen Salama-Tobar, et al.,                       :
                                                           :
                                Plaintiffs,                :
                                                           :   Case No. 21-cv-500
v.                                                         :
                                                           :
John Does 1-50,                                            :
in their official and individual capacities, et al.,       :
                                                           :
                                                           :
                                Defendants.                :


          PLAINTIFFS’ MOTION FOR LEAVE TO PROPOUND EXPEDITED
        DISCOVERY AND REQUEST FOR EXPEDITED CONSIDERATION AND
                          EXPEDITED RESPONSES

        Pursuant to Fed. R. Civ. P. 26(d)(1), and upon the attached Memorandum of Points and

Authorities in support of this motion, Plaintiffs Luz Del Carmen Salama-Tobar, Daphne Bolotas

and Electra Bolotas, through undersigned counsel, respectfully move this Court to grant leave to

propound certain discovery on Defendant District of Columbia, Defendant Peter Newsham, and

third parties, prior to a Rule 26(f) conference. A proposed order accompanied this motion. We

respectfully request expedited consideration of this motion, and that the Court impose a

shortened response time for Defendants and interested parties, whom we will seek to serve with




                                                       1
          Case 1:21-cv-00500-CJN Document 4 Filed 02/26/21 Page 2 of 2




this Motion and the Complaint via email and first-class mail, prior to formal service pursuant to

Fed. R. Civ. P. 4.

                                                    Respectfully Submitted,


                                                    /s/ Alfred Guillaume III
                                                    Alfred Guillaume III
                                                    (D.C. Bar No. MD0085)
                                                    Law Offices of Alfred Guillaume III, LLC
                                                    6305 Ivy Ln. Ste. 700
                                                    Greenbelt, MD 20770
                                                    Tel. 301-377-2158
                                                    Fax. 301-812-4254
                                                    ag3law@gmail.com

                                                    /s/ Barry Coburn
                                                    Barry Coburn (D.C. Bar No. 358020)
                                                    Marc Eisenstein (D.C. Bar No. 1007208)
                                                    Coburn and Greenbaum, PLLC
                                                    1710 Rhode Island Ave. NW
                                                    Washington D.C. 20036
                                                    Tel. 202-657-4490
                                                    Fax. 866-561-9712
                                                    barry@coburngreenbaum.com
                                                    marc@coburngreenbaum.com


                                                    /s/ Nicholas G. Madiou
                                                    Nicholas G. Madiou
                                                    (D.C. Bar No. MD0039)
                                                    Brennan, McKenna, Lawlor, Chtd.
                                                    6305 Ivy Ln. Ste. 700
                                                    Greenbelt, MD 20770
                                                    Tel. 301-474-0044
                                                    Fax. 301-474-5730
                                                    nmadiou@brennanmckenna.com




                                               2
